DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1-5, 9, 19, 13, 15, 16, and 18 have been amended. 
New claims 19-26 have been added.
Claims 6-8, 11, 12, 14, and 17 have been cancelled.
Claims 1-5, 9, 10, 13, 15, 16, 18-26 are pending.

     Response to Arguments
Regarding the prior art rejection of the pending claims applicant make a general argument that “Applicant respectfully disagrees with the above rejections, and submits that the pending claims, without amendments, are allowable over any combination of the cited references.”
Examiner respectfully disagrees and asserts that Applicant has not provided any specific arguments as to why the references cited do not teach the limitations of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brian M. Romansky et al. US 20170222990 (hereinafter Romansky) in view of Naohiko Uramoto et al. US 20120197873 (hereinafter Uramoto) and further in view of Yosef Mintz US 20200234582 (hereinafter Mintz).
As per claim 1, Romansky teaches: A computer-implemented method for selecting a pseudonym certificate for vehicle-to-vehicle communication, the method comprising:
tracking and storing location data corresponding to a vehicle (the system tracks geographic location of a vehicle to use for selecting a specific certificate. Romansky: para. 41);
prioritizing a plurality of pseudonym certificates (Romansky: the system considers validity period of certificates and level of privacy in prioritizing pseudonym certificates. Romansky: para. 36 and 37);
selecting a pseudonym certificate for use from the plurality of pseudonym certificates having a priority that is determined by the relative achievable anonymity for the particular geographical region (Romansky: para. 7-9, pseudonym certificates are selected form a pool of certificates depending on how frequent a vehicle is in a certain location. Also, see Romansky: fig. 4 and para. 47).
Romansky does not teach; however, Mintz discloses: determining, based on one or more received basic safety messages, a mapping of one or more other vehicle locations (“Crowd sourcing may also be used by encouraging usage of autonomous vehicles for more robust mapping of relative locations of vehicles surrounding the location of an autonomous vehicle, which mapping might be most valuable with autonomous driving of vehicles with respect to dynamic changes in the vicinity of a vehicle.  In this respect, under conditions in which vehicle to vehicle data communication is applied, each vehicle may use its sensor related measurements to estimate relative distance of surrounding vehicles in addition to complementary measurements generated by neighbor vehicles,” Mintz: para. 105);
computing based at least on the location data and the mapping of the one or more other vehicle locations, anonymity associated with the vehicle (Mintz: para. 105, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Romansky with the methods of Mintz to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to secure the communication within a defined area surrounding a vehicle.
The combination of Romansky and Mintz does not explicitly teach; however, Uramoto discloses: relative achievable anonymity (“calculates an anonymity level to be preserved if a specific attribute of the data is disclosed, changes the granularity of the data of the specific attribute if the calculated anonymity level does not reach a desired anonymity level, and discloses the data of the specific attribute so that the anonymity level higher than or equal to the desired threshold is maintained” para. 9. Also, “data that is derived from record data collected from a V2X communication system includes personal information about the location, time, and behavior of a vehicle and/or person...” Uramoto: Para. 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Romansky and Mintz with the methods of Uramoto to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to achieve an effective result in providing anonymity level.
As per claim 5, the rejection of claim 1 is incorporated herein. Romansky teaches: the location data corresponding to the vehicle is based on inputs provided by a vehicle operator (routes or destination selected and entered by vehicle operator in a GPS is detected by the system for selecting a certificate. Romansky: para. 43. Also, “When the vehicle 12 is being operated, the certificate change module 92 determines the current geolocation at step 102, e.g. by obtaining data from a GPS receiver in the vehicle 12” Romansky: para. 45).
As per claim 9, the rejection of claim 1 is incorporated herein. Romansky teaches: the location data corresponding to the vehicle is based on information associated with one or more routes traveled by the vehicle (“The certificate change module 92 can use a stored mapping or other available information to determine if the selection of the certificates currently being used (i.e. the "sub-pool") should be adapted) For example, if the vehicle 12 has entered a frequently visited location, the sub-pool selected for that location may be smaller than one used in a previous location.” Romansky: para. 45. Also, “a commuter could use one sub-pool of certificates during the morning drive to work and another sub-pool of certificates during the evening drive home. This addresses a potential vulnerability for drivers with routine routes that would otherwise enable an attacker to be alerted when they enter or leave the routine area.” Romansky: para. 45).
As per claim 10, the rejection of claim 1 is incorporated herein. Romansky teaches: the location data corresponding to the vehicle includes information regarding an amount of time associated with a vehicle location (“Different sub-pools for the same location can also be used, which vary based on time. For example, a commuter could 
As per claim 20, this claim defines an apparatus that corresponds to the method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 1.
As per claim 24, the rejection of claim 20 is incorporated herein. Romansky teaches: the location data corresponding to the vehicle is based on information associated with one or more routes traveled by the vehicle (Romansky: para. 47 and 49, frequently traveled route is considered)
As per claim 25, the rejection of claim 20 is incorporated herein. Romansky teaches: the location data corresponding to the vehicle includes information regarding an amount of time associated with a vehicle location (Romansky: para, 47 and 48, the time of day is considered).
As per claim 26, the rejection of claim 20 is incorporated herein. Romansky teaches: each of the plurality of pseudonym certificates includes an indication of use in one or more geographic regions (Romansky: para, 47-48).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Romansky in view of Mintz in view of Uramoto and further in view of Antti Vaha-Sipila US 20030135732 (hereinafter Vaha-Sipila).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Romansky, Mintz and Uramoto does not teach; however, Vaha-Sipila discloses: prioritizing the plurality of pseudonym certificates comprises partitioning the plurality of pseudonym certificates into a plurality of privacy risk groups (user privacy is protected by using different certificates each providing access to different type of user information. Vaha-Sipila: para. 5, 6 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Romansky, Mintz and Uramoto with the teachings of Vaha-Sipila to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to further specify the type of desired privacy to be obtained.
As per claim 15, the rejection of claim 2 is incorporated herein. Romansky teaches: the plurality of privacy risk groups includes a privacy risk group of previously used pseudonym certificates and a privacy risk group of unused pseudonym certificates (certificate change module keeps track of usage of a certificate. Romansky: para. 47).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Romansky in view of Mintz in view of Uramoto and further in view of Sebastien Canard et al. US 20060155985 (hereinafter Canard).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Romansky, Mintz and Uramoto does not teach; however, Canard discloses: authenticating a safety message using the pseudonym certificate and transmitting the authenticated safety message (Conrad: para 115 and “The message consists of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Romansky, Mintz and Uramoto with the teachings of Canard to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to secure communication data.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Romansky in view of Mintz in view of Uramoto and further in view of Sara Gatmir Motahari et al. US 20100024042 (hereinafter Motahari).
As per claim 13, the rejection of claim 1 is incorporated herein. The combination of Romansky, Mintz and Uramoto does not teach; however, Motahari discloses: computing a relative achievable anonymity comprises computing entropy of a region to be occupied by the vehicle (Motahari: para. 166-167).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Romansky, Mintz and Uramoto with the teachings of Motahari to meet the preceding limitations. .

     Allowable Subject Matter
After further consideration it was concluded that the subject matter of claims 3, 16, 18, 19 and 21-23 are not suggested by the prior art of record. Claims 3, 16, 18, 19 and 21-23 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493